                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
CHARLES B. GILL, SR.,

                         Plaintiff,
      v.                                           Case No. 17-cv-873-pp

HEIDI MICHEL, J. MEKASH,
BRENT MEYER, and IAN HIGGINS,

                        Defendants.
______________________________________________________________________________

ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (DKT.
 NO. 58), GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
    (DKT. NO. 62), DENYING PLAINTIFF’S MOTION TO STRIKE FILINGS
         AND/OR MOTIONS (DKT. NO. 84) AND DISMISSING CASE
______________________________________________________________________________

      Plaintiff Charles B. Gill, Sr., is a Wisconsin state prisoner representing

himself. The court screened his complaint and permitted him to proceed on a

claim that the defendants violated his First Amendment right to freely exercise

his religion based on allegations that they prevented him from praying correctly

for ten days while he was confined at the Brown County Jail. Dkt. No. 14 at 7.

The court also allowed the plaintiff to proceed on a Fourteenth Amendment

equal protection claim based on allegations that the defendants discriminated

against him because of his faith. Id. at 7-8. The plaintiff has filed a motion for

summary judgment, dkt. no. 58, and the defendants have filed a joint motion

for summary judgment, dkt. no. 62. The court addresses these motions below.




                                         1
I.    Facts

      Since 1994, the plaintiff has been an American Sunni Muslim who

adheres to the tenets of Islamic Faith. Dkt. No. 70 at ¶3. The plaintiff was

confined at the Brown County Jail (“BCJ”) from August 19, 2016 to June 9,

2017, when he was transferred temporarily to the Outagamie County Jail due

to overcrowding. Id. at ¶¶7-8. Defendant Heidi Michel is a captain with the

Brown County Sheriff’s Office and works at the BCJ. Dkt. No. 72 at ¶12.

During the plaintiff’s confinement there, Michel was a lieutenant. Id. at ¶13.

Defendants Correctional Officers J. Mekash, Brent Meyer and Ian Higgins work

at the BCJ. Id. at ¶¶16-18. Chaplain Karen Konrad, who is not a defendant,

consults as the BCJ’s chaplain. Id. at ¶19.

      The plaintiff received a copy of the inmate handbook and jail rules when

he entered the BCJ. Dkt. No. 72 at ¶2. One of the “Recreation area (gym)” rules

states: “Private inmate use of the gym is not allowed. All meetings/sessions

must be approved by Jail Administration.” Id. at ¶3. One of the “Dayroom”

rules states, “You are not allowed to loiter around the phone, sink, water

fountain, or gym entrance area. Standing in the dayroom for an unreasonable

amount of time can be considered loitering.” Id. The defendants construe these

rules to prohibit inmate-led worship in the gym and dayroom. Dkt. No. 72 at

¶4. According to the defendants, the policies and rules against inmate-led

worship in the inmate handbook and jail rules serve legitimate penological

interests and are in place to prevent inmates from plotting staff assaults,

escapes, or violations of prison rules. Dkt. No. 72 at ¶¶4, 5. The defendants


                                        2
state that these rules are in place primarily for security reasons, such as

maintaining social order, and preventing organized crime and gang activity

within the jail. Id. at ¶5.

      In 2017, Ramadan took place from May 26, 2017 to June 24, 2017.1 Dkt.

No. 72 at ¶9. In her declaration, defendant Michel states that BCJ staff

received the plaintiff’s “first” religious request on May 21, 2017, when he asked

for a prayer blanket for Ramadan. Dkt. No. 64 at ¶10. She stated that the next

day, May 22, the plaintiff made a request for a Halal diet. Id. at ¶22. Michel

averred that these requests were denied “due to no mention of [the plaintiff’s]

Islamic faith at the time of booking.” Id. Despite that fact, Michel says that she

“reached out” to Chaplain Karen Konrad, who met with the plaintiff and

approved his dietary request. Id. at ¶13. Konrad confirmed in her declaration

that she received the requests for the prayer towel and the Halal diet on May

22, 2017. Dkt. No. 66 at ¶10. Konrad stated that she interviewed the plaintiff

the same day, concluded that he had a basic understanding of some of the core

beliefs of the Islamic faith, granted his request for a Halal diet and provided

him with a prayer towel. Id. at ¶¶11-13.

      The plaintiff states that from May 26, 2017 (the first day of Ramadan) to

the afternoon of May 31, 2017, defendant Officer Higgins allowed him to pray




1“Ramadan is a month of the Islamic calendar revered by Muslims as the
anniversary of the revelation of the first verses of the Quran. During Ramadan,
Muslims fast from sunrise to sunset.” Easterling v. Pollard, 528 F. App’x 653,
655 (7th Cir. 2013).


                                         3
in the gym.2 Dkt. No. 70 at ¶4. On May 31, 2017, defendant Officer Meyer told

the plaintiff to pray in his cell and did not let the plaintiff pray the last three

prayers of that day in the gym. Id. at ¶5. On June 4, 2017, Higgins told the

plaintiff to pray in his cell. Id. at ¶7.

      That day—June 4, 2017—the plaintiff filed grievance #2017-001125.

Dkt. No. 70 at ¶6. In the grievance, the plaintiff alleged that the BCJ offered

services to Christians, who could pray in the gym, but not to Muslims. Dkt. No.

72 at ¶27. He also alleged that, as a Muslim, he could not pray in his cell

because he would have to pray next to a toilet. Id.

      In her declaration, Konrad stated, “Over the years, I contacted Imams—

religious leaders in the Muslim community—at mosques in Green Bay,

Appleton, and Milwaukee to enquire if they would come to the BCJ to lead

prayer services. Each Imam declined.” Dkt. No. 66 at ¶14. Konrad attested that

she’d also asked the Imams about whether Islamic prayer rules “prohibited an

inmate from praying on their own, in their cell, due to the presence of a toilet.”

Id. at ¶15. She stated,

      16. Based on my conversations with the Green Bay Mosque Imam,
      Appleton Mosque Imam, and the Milwaukee Mosque Imam; my
      understanding was that Islamic rules did not prohibit [the plaintiff]
      from praying in his cell because the Islamic god, Allah, would be
      understanding about [the defendant’s] circumstances while praying.

      17. The Imams stated that he could pray in his cell if he kept it
      clean and prayed as far away from the toilet as possible, and they
      also said that laying something over the top was an option as well.



2 The defendants object to this proposed fact as impermissibly vague because
the term “allowed” is ambiguous. Id.
                                            4
Id. at ¶¶16-17.

      In her declaration, Michel stated, “On June 4, 2017, [the plaintiff] filed a

grievance against BCJ for not offering Islamic prayer services, and Correctional

Officer Mekash met with [the plaintiff] after I spoke to the Chaplain.” Dkt. No.

64 at ¶14. This statement doesn’t provide a clear chronology, but it appears

that after Michel saw the plaintiff’s complaint, she contacted Konrad. Michael

indicates that Konrad told her about reaching out to Imams in Green Bay and

Milwaukee, and about the information the chaplain had learned from them. Id.

at ¶¶15-16. The chaplain also told Michel that she’d tried to get Islamic leaders

to come lead services at BCJ but had been unsuccessful. Id. at ¶16. Michel

attested that she’d “reported back to correctional officer (“CO”) Mekash before

his meeting with [the plaintiff].” Id. at ¶17. Konrad confirmed in her declaration

that she’d “discussed the June 4, 2017, grievance and what [she] learned from

the Imams with then-Lieutenant Michel.” Dkt. No. 66 at ¶18.

      Defendant Officer Mekash attested that he reviewed the plaintiff’s

grievance. Dkt. No. 65 at ¶6. Mekash averred that he explained to the plaintiff

that the BCJ didn’t have a volunteer to lead Islamic services in the gym or

dayroom, but asked the plaintiff to let the chaplain know if the plaintiff knew of

anyone who qualified. Id. at ¶¶7-8. He also explained to the plaintiff the policy

that prohibited inmates from using the gym or the dayroom for individually-led

services. Id. at ¶9. Finally, he stated that he relayed to the plaintiff the

chaplain’s information about the Imams’ views of performing prayers ina call

with a toilet. Id. at ¶10. He suggested that the plaintiff put something in front


                                          5
of the toilet to block it, and concluded that the plaintiff’s grievance was

unfounded. Id. at ¶¶11-12. The plaintiff’s proposed findings of fact indicate

that during this meeting with Mekash, the plaintiff “explained to Mekash about

Catholics praying and taking communion in the gym.” Dkt. No. 60 at ¶9.

       On June 5, 2017, the plaintiff appealed the ruling. Id. at ¶11. Michel

says that she reviewed the appeal and concluded that it was unfounded. Dkt.

No. 64 at ¶20. Michel attached the grievance and the summary showing her

response to her declaration. Dkt. No. 64-2. The summary shows that Michel

responded to the appeal as follows:

       Mr. Gill, I am in receipt of your appealed grievance. I understand
       your frustration however we are not denying your right to practice
       your religion. We do not allow inmate led religion practices that is
       why you cannot utilize the gym for praying. The other religions you
       reference are actually ran by the jail ministry. We have attempted
       many times to obtain someone from the Muslim faith to volunteer in
       our facility but we have not had any success. As far as your concern
       with praying by the toilet, we have investigated this matter and
       many of the leaders in the Muslim religion have indicated that is
       preferred not to pray by a toilet but exceptions can be made—the
       important thing is to pray no matter where you are. Grievance is
       closed and unfounded.

Id. at 3.

       The plaintiff states in his proposed findings of fact that he told both

Michel and Mekash that it was forbidden for him to pray next to a toilet. Dkt.

No. 60 at ¶17. Catholics could pray and take communion in the gym because

they were led by an outside religious leader. Id. at ¶18. The plaintiff states that

he felt “emotional as well as felt some type of prejudice” because of his religion,

because the Catholics could pray in the gym and he could not. Id. at ¶20.



                                         6
      The plaintiff states in his declaration that from May 31, 2017 until his

June 9, 2017 transfer to the Outagamie County Jail, he was not allowed to

pray correctly at the BCJ, and that he was forced to miss forty-eight prayers

during the month of Ramadan. Dkt. No. 61 at ¶19. He says that while at the

Outagamie County Jail, he prayed in the dayroom without a problem. Id. ¶20.

II.   Analysis

      A.    Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317,

324 (1986); Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 668 (7th Cir.

2011). “Material facts” are those under the applicable substantive law that

“might affect the outcome of the suit.” See Anderson, 477 U.S. at 248. A

dispute over “material fact” is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id.

      A party asserting that a fact cannot be or is genuinely disputed must

support the assertion by:

      (A) citing to particular parts of materials in the record, including
      depositions, documents, electronically stored information, affidavits
      or declarations, stipulations (including those made for purposes of
      the motion only), admissions, interrogatory answers, or other
      materials; or

      (B) showing that the materials cited do not establish the absence or
      presence of a genuine dispute, or that an adverse party cannot
      produce admissible evidence to support the fact.


                                         7
Fed. R. Civ. P. 56(c)(1). “An affidavit or declaration used to support or oppose a

motion must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).

      B.     The Plaintiff’s Motion for Summary Judgment (Dkt. No. 58)

      The plaintiff’s brief asserts that the court should not grant summary

judgment to Michel, Mekash, Meyers or Higgins because he told each of them

that praying next to a toilet was forbidden in Islam, but they ignored him. Dkt.

No. 59 at 1. He says that the court should deny summary judgment to Michel

and Mekash because they admitted that they allowed Catholics to pray in the

gym, but didn’t allow the plaintiff to do so. Id. He asserts that the defendants

are not entitled to qualified immunity. Id. at 2. Finally, he asserts that the

court should grant judgment in his favor, award him punitive and

compensatory damages and order the BCJ to “change its policies to allow all

faiths to pray and meet in the gym like Catholics do without reprisal.” Id.

      The plaintiff’s brief in support of his motion contains a brief statement of

facts, id. at 2, a list of the Islamic requirements of prayer, id., a description of

his participation in Ramadan, id. at 3, the summary judgment standard of

review, id., and a section entitled “Conclusions of Law,” id. Under the

“Conclusions of Law” section, the plaintiff has a number of sub-sections,

including “Wis. Stat. § 227.10,” id. at 4, and “RLUIPA,” id. at 5.

       Wis. Stat. §227.10(2) says that no agency may promulgate a rule that

conflicts with state law. Section (2m) says that an agency can’t implement or


                                          8
enforce a standard, requirement or threshold unless that standard,

requirement or threshold is required or permitted by statute or rule.

      This is a state law. Federal courts do not have jurisdiction to decide

state-law claims, unless they have jurisdiction to decide a federal claim and the

state claim is “so related to claims in the action within [the court’s federal]

jurisdiction that they form part of the same case or controversy under Article III

of the United States Constitution.” 28 U.S.C. §1367. The court did not allow

the plaintiff to proceed on a claim under Wis. Stat. §227.10. See Dkt. No. 14.

Even if it had, the plaintiff has not identified an agency that promulgated a

rule, or identified a rule, that conflicts with state law. He identifies certain

polices, like the policy prohibiting inmates from praying on their own in the

gym or the dayroom, but does not state a claim that that policy is not

permitted by statute or rule. The court has allowed him to proceed only on his

claims that individual state officials violated his constitutional rights. There is

no basis for the court to grant summary judgment in favor of the plaintiff based

on Wis. Stat. §227.10.

      Nor did the court allow the plaintiff to proceed on a claim under the

Religious Land Use and Institutionalized Persons Act, 42 U.S.C. §§2000cc, et

seq. See Dkt. No. 14. Even if it had, the RLUIPA “does not create a cause of

action against state employees in their personal capacity.” Grayson v. Schuler,

666 F.3d 450, 451 (7th Cir. 2012) (citing Nelson v. Miller, 570 F.3d 868, 886-

89 (7th Cir. 2009)). “[I]njunctive relief is the sole remedy for a RLUIPA claim.”

West v. Grams, 607 Fed. App’x 561, 565 (7th Cir. 2015) (citing Grayson, 666


                                          9
F.3d at 451). Once a plaintiff has been released from the facility where his

rights allegedly were violated, any official capacity injunctive relief claims he

may have had (such as this plaintiff’s request that the court order the BCJ to

change its policies to allow all faiths to meet and pray in the gym) become

moot, and he may pursue only “his personal-capacity damages claim under

section 1983.” Grayson, 666 F.3d at 451. At the time the plaintiff filed this

lawsuit, he was no longer in the BCJ (he was in the Outagamie County Jail), so

he cannot not pursue an official capacity claim for injunctive relief under the

RLUIPA.

      The plaintiff also included in his brief a subsection entitled “Discovery.”

Dkt. No. 59 at 6. In this section, he asserts that on October 8, 2018, defendant

Michel signed a sworn document attesting that the answers she had provided

to the plaintiff’s interrogatories were true. Id. He asserted that Michel’s answer

to three of the plaintiff’s interrogatories stated that she consulted with the BCJ

chaplain and spoke to Imams in Milwaukee and Green Bay. Id. He says that

Michel also represented in her response to his grievance appeal that she’d

consulted with Muslim leaders regarding the question of praying near a toilet.

Id. The plaintiff alleges, however, that in another place, Michel “clearly admits

in diametric opposition she never spoke to any Islamic Leader from the Muslim

Community.” Id. The plaintiff asserts that Michel lied, and that on this basis

alone, the court should grant summary judgment in his favor as to Michel. Id.

at 6, 8. He cites the Supreme Court’s decision in Scott v. Harris, 550 U.S. 372,

380 (2007) for the proposition that when opposing parties tell two different


                                         10
stories, and one version is blatantly contradicted by the record so that no

reasonable jury could believe it, the court should not adopt the contradicted

version for the purpose of ruling on a summary judgment motion. Id. at 3.

      The plaintiff attached to his motion three pages—pages 5-6 of what

appear to be someone’s responses to interrogatories and page three of what

appear to be responses to his requests to admit. Dkt. No. 59-1. The plaintiff

asserts that these are pages from Michel’s responses to his interrogatories and

requests for admission, but there is no way for the court to confirm that as to

the first two pages. The first page contains Interrogatory No. 12, in which the

plaintiff asked, “Did you even try to Google the fact that it is forbidden/Haraam

(No Permissible) for Mr. Gill to pray in a place like graveyards, bathrooms or

places that there is no walls and doors between the bathroom and a regular

room?” Id. at 1. The response contains an objection, and the statement

“[s]ubject to and notwithstanding that objection, I consulted the jail’s chaplain

and spoke to imams in Milwaukee and Green Bay.” Id. The second page

contains Interrogatory No. 15, “Please explain how you investigated this matter

as you stated in the Grievance Appeal 2017-001125.” Id. at 2. The response

indicates, “I consulted the jail’s chaplain and spoke to imams in Milwaukee

and Green Bay.” Id. It also contains Interrogatory No. 16, which asks the

respondent to list the names and contact information of all the Muslim leaders

“whom you spoke with in your investigation who indicated that it is preferred

not to pray by a toilet by exceptions can be made—the important thing is to

pray no matter where you are.” Id. The response indicates, “I do not know the


                                       11
names, addresses, and phone numbers of all the Muslim leaders with whom I

spoke regarding the subject matter in this Interrogatory. Discovery is ongoing.”

Id.

      The third page refers to Michel, saying in response to a request for

admission which does not appear in the document that “the information known

or readily obtainable by Michel is insufficient to enable her to admit or deny the

accuracy of the date referenced in this Request.” Id. at 3. The court can infer

from that statement that the third page is from Michel’s responses to the

plaintiff’s requests for admission. The last request on that page states, “Admit

that you never spoke with an Islamic Leader from the Muslin [sic] Community.

If you did, please list their name, address and phone number.” Id. The word

next to “RESPONSE” is “Admit.” Id.

      In their opposition brief, the defendants indicate that Michel’s responses

and declarations “were clear when considering all the evidence, as Chaplain

Konrad’s declaration states that she reached out to Imams after being

contacted by then-Lieutenant Michel.” Dkt. No. 69 at n.2.

      The court cannot conclude from the plaintiff’s attachments that Michel

lied. The documents the plaintiff attached are not evidence, nor is there proof

that they are Michel’s responses. The evidence before the court includes

Michel’s declaration (which does not indicate that she, personally, spoke to any

Imams) and her response to the plaintiff’s grievance appeal (which again does

not indicate that she personally spoke to any imams; she uses the word “we” in

referring to BCJ staff). Even if Michel had represented to the court that she,


                                       12
and not Konrad, had spoken to the area Imams, that fact would be concerning,

but would not require the court to grant summary judgment in favor of the

plaintiff. The question of who spoke to the Imams is not material to whether

the named defendants violated the plaintiff’s rights to freely exercise his

religion or to equal protection.

      The remainder of the plaintiff’s summary judgment arguments relate to

the merits of the claims the court allowed him to pursue, and the court will

consider them as part of its consideration of the defendants’ motion for

summary judgment.

      C.     The Defendant’s Motion for Summary Judgment (Dkt. No. 62)

             1.    The Parties’ Arguments

      In their opposition to the plaintiff’s motion for summary judgment, the

defendants contend that as to his First Amendment claim, the plaintiff has not

demonstrated that the BCJ’s policy prohibiting inmates from praying alone in

the gym or the dayroom placed a substantial burden on his religious practices.

Dkt. No. 69 at 5. They assert that the plaintiff has not shown how the alleged

impingement targeted a specific religion or religious practice. Id. The

defendants explain that the plaintiff could pray in his cell and that he had the

ability to clean his jail cell and toilet according to his own standards. Id. at 5-6.

The defendants also point out that Chaplain Konrad communicated with

Muslim leaders and confirmed that the plaintiff’s ability to pray in his cell was

not contrary to Islamic law. Id. at 6.




                                         13
      They argue that for both his First and Fourteenth Amendment claims,

the plaintiff has not demonstrated that the burden on his rights was not

reasonably related to a legitimate penological interest. Id. They assert that

security and economic concerns are the reason for the policy against inmate-

led prayer in the gym or dayroom. Id.

      In their brief in support of their own motion for summary judgment, the

defendants contend that the plaintiff cannot prove a First or Fourteenth

Amendment claim of unequal or disproportionate treatment because the

Constitution does not require prison officials to treat all religious sects the

same. Dkt. No. 63 at 7. They also contend that the plaintiff has not

demonstrated that their conduct deprived the plaintiff of a reasonable

opportunity to pursue his faith. Id. at 8. The defendants argue that the

plaintiff’s First Amendment free exercise claim fails as a matter of law because

the jail’s policy against inmate-led worship in common areas did not impose a

substantial burden on the plaintiff’s religious rights,3 id. at 9-10, 11-12, and

because the jail’s policy was reasonably related to legitimate penological

interests, including maintenance of security, institutional order, and staff

safety, id. at 12-13. Finally, the defendants contend that they are entitled to

qualified immunity. Id. at 13-15.

      The plaintiff contends in his opposition brief that the defendants have

provided no evidence that there was a written policy prohibiting inmate-led


3As explained below, in their summary judgment reply brief the defendants
acknowledge that not being able to pray in the gym or the day room did place a
substantial burden on the plaintiff’s religious practice. Dkt. No. 78 at 4.
                                         14
religious practices in the gym or day room. Dkt. No. 72 at 2-3. He also argues

that the restriction that he had to pray in his cell substantially burdened the

practice of his religion because his sincerely held religious beliefs prohibit him

from praying in a room with a toilet, and required him to pray five times a day.

Id. at 4. The plaintiff states that the defendants’ refusal to allow him to pray

somewhere other than his cell required him either to forgo the prayers or pray

in a manner that violated his religious beliefs. Id. The plaintiff also states that

while he could clean his cell daily between 5:30 a.m. and 10:30 a.m., he could

not clean his cell after that so if he or his cellmate used the toilet after 10:30

a.m., he would have to pray in an area with urine and/or feces around him. Id.

at 7.

              2.    Analysis

                    a.    Plaintiff’s Requests for Declaratory and Injunctive
                          Relief

        In their motion for summary judgment, the defendants argue that the

plaintiff’s claims for injunctive and declaratory relief are moot because he is no

longer at BCJ. Dkt. No. 63 at 7. The plaintiff does not appear to dispute this,

responding that he never asked for injunctive or declaratory relief. Dkt. No. 72

at 5. The plaintiff is mistaken on that point; the “Relief Wanted” section of the

complaint includes the statement that the plaintiff would like BCJ “to change

their policy and allow all faiths to pray and meet in the gym like the Catholics

do without reprisal.” Dkt. No. 1 at 7.

        The plaintiff was confined at BCJ in 2016-2017; his request for

injunctive relief is moot because he is no longer there. See Maddox v. Love, 655
                                         15
F.3d 709, 716 (7th Cir. 2011); Nelson, 570 F.3d at 882-83, abrogated on other

grounds by, Jones v. Carter, 915 F.3d 1147 (7th Cir. 2019). The court will

grant summary judgment in favor of the defendants as to those requests.

                    b.    First Amendment Free Exercise of Religion Claim

      Prisoners have a limited right to exercise their religion under the First

Amendment. See O’Lone v. Estate of Shabazz, 482 U.S. 342, 348-49 (1987);

Turner v. Safley, 482 U.S. 78, 89-91 (1987); Tarpley v. Allen Cty., 312 F.3d

895, 898 (7th Cir. 2002). To establish a Free Exercise violation, the plaintiff

must demonstrate that the defendants’ actions “placed a substantial burden on

[his] religious practices.” Thompson v. Holm, 809 F.3d 376, 379 (7th Cir.

2016). A substantial burden “put[s] substantial pressure on an adherent to

modify his behavior and to violate his belief.” Id. (quoting Thomas v. Review

Bd., 450 U.S. 707, 717-18 (1981)). “A burden is unjustified if it is not

reasonably related to a legitimate penological interest.” Id. (citing Turner, 482

U.S. at 89-91).

      The defendants acknowledge that the plaintiff has demonstrated that

“not being able to pray in the gym or dayroom ‘placed a substantial burden on

his religious practices.’” Dkt. No 78 at 4. By not allowing the plaintiff to pray in

the gym or day room, and by telling him that he had to pray in his cell, the

defendants forced the plaintiff to choose between not praying or violating a

central tenet of his religious belief by praying in his cell next to toilet. See

Thompson, 809 F.3d at 380; see also Jackson v. Raemisch, 726 F. Supp. 2d

991, 999 (W.D. Wis. 2010) (“The question is not whether a restriction places a


                                          16
substantial burden on an average adherent, but whether the plaintiff is

substantially burdened in practicing his sincerely held beliefs.”); Ortiz v

Downey, 561 F.3d 664, 669 (7th Cir. 2009) (“A person’s religious beliefs are

personal to that individual; they are not subject to restriction by the personal

theological views of another.”).

       The defendants contend, however, that the plaintiff cannot meet his

burden at summary judgment because (1) his religious belief was not sincere,

dkt. no. 63 at 10-11; (2) “prayer within one’s cell is an adequate alternative

that is not considered a substantial burden on an inmate,” dkt. no. 78 at 4;

and (3) the plaintiff “did not even attempt to demonstrate that the policy was

not reasonably related to a legitimate penological interest, because there is no

argument to refute the asserted interests,” id. at 4-5.

      “A prison is entitled to ensure that a given claim reflects a sincere

religious belief, rather than a . . . prisoner’s desire to make a pest of himself

and cause trouble for his captors.” Vinning-El v. Evans, 657 F.3d 591, 594 (7th

Cir. 2011). The defendants question the sincerity of the plaintiff’s religious

beliefs because he did not mention them, or his religious affiliation, when he

arrived at the jail, and instead “did not make a request regarding Ramadan

until after the first week of Ramadan[.]” Dkt. No. 63 at 11. But the defendants

have not disputed the plaintiff’s assertion that he has been a practicing Muslim

since 1994. And contrary to the defendants’ assertion, the plaintiff requested

Ramadan meals a few days before the start of Ramadan in 2017. Ramadan

began on May 26, 2017, and the plaintiff asked for a Halal meal on May 21 and


                                         17
for a prayer rug on May 22. Konrad interviewed the plaintiff, approved his

request for Ramadan meals based on his knowledge of Islamic faith core

beliefs, and issued him a prayer towel. The facts do not support the defendants’

claim that the plaintiff did not have a sincere belief, or that the defendants did

not believe that he had sincere religious belief.

      That leaves the question of whether the defendants had a legitimate

penological justification for requiring the plaintiff to pray in his cell. In deciding

whether restrictions are reasonably related to legitimate penological interests,

the court considers four factors: (1) whether a valid, rational connection exists

between the policy and a legitimate government interest behind the rule; (2)

whether there are alternative means of exercising the right in question that

remain available to prisoners; (3) whether accommodation of the asserted

constitutional right would have a negative impact on guards, other inmates,

and the allocation of prison resources; and (4) whether obvious, easy

alternatives exist as evidence that the regulation is not reasonable. Turner, 482

U.S. at 89–91.

      Under the first factor, “the governmental objective must be a legitimate

and neutral one” and “a regulation cannot be sustained where the logical

connection between the regulation and the asserted goal is so remote as to

render the policy arbitrary or irrational.” Id. at 89-90. Legitimate penological

interests can include security and economic concerns. Ortiz, 561 F.3d at 669.

Prisons “need not . . . allow inmates to conduct their own religious services, a

practice that might not only foment conspiracies but also create (though more


                                         18
likely merely recognize) a leadership hierarchy among the prisoners.” Johnson-

Bey v. Lane, 863 F.2d 1308, 1310 (7th Cir. 1988).

      The defendants contend that security and economic concerns are major

factors in the jail’s rules prohibiting inmate-led prayer in the gym or dayroom,

and that the jail is entitled to enforce policies that prevent gang-related activity

and organized crime from taking place within the jail. Dkt. No. 69 at 6. They

explain that the jail’s policies and rules require that a non-inmate lead

religious practices in the day room and gym areas because the involvement of a

non-inmate helps ensure that such meetings will not lead to organized crime or

gang activity, or other plots that a congregation of inmates could devise if left

unsupervised in large groups. Id.

      The court first notes that the jail’s gym and dayroom rules do not

mention inmate-led prayer. The gym rule state that no “private inmate use” is

permitted and the dayroom rule states that loitering is not permitted. The

defendants have interpreted these rules as a ban on inmate-led religious

services or inmate-led worship. It is not clear whether the defendants also

interpret the rules as prohibiting the plaintiff from praying by himself in those

locations. But the economic and security justifications the defendants provide

relate to prohibiting an inmate from leading group worship or prayer in the

gym or dayroom. The court cannot conclude that the plaintiff praying by

himself in one of those areas would raise concerns of inmate plots, gang-related

activity or organized crime, and the defendants do not provide any security or




                                         19
economic justification for prohibiting an inmate from praying by himself in

these areas.

      Turner’s second factor is whether there are alternative means of

exercising the right in question that remain available. Where an inmate has

“other avenues” to exercise the asserted right, the court must “be particularly

conscious of the ‘measure of judicial deference owed to corrections officials …

in gauging the validity of the regulation.’” Turner, 482 U.S. at 90 (citing Pell v.

Procunier, 417 U.S. 817, 827 (1974)). The defendants contend that prayer in

one’s cell “is an adequate alternative that is not considered a substantial

burden on an inmate.” Dkt. No. 78 at 4. The defendants cite to McRoy v. Cook

Cty. Dep’t of Corr., 366 F. Supp. 2d 662, 677 (N.D. Ill. 2005), aff’d sub nom.

McRoy v. Sheahan, 205 F. App’x 462 (7th Cir. 2006), in which the court

determined that a county correctional facility had a legitimate security interest

in cancelling Muslim services, along with other religious services and group

activities, during division lockdowns and staff shortages due to concerns

related to prison security. McRoy, 366 F. Supp. 2d at 675-76. The McRoy court

also determined that the prisoner had an alternative means of exercising his

religious right because he could pray in his cell and in the dayroom, and

because the prisoner had not alleged or argued that solitary prayer in his cell

or group prayer in the dayroom were insufficient alternatives to communal

services for the exercise of Muslim faith. Id. at 676-77.

      The plaintiff’s case is distinguishable from the facts in McRoy; here, the

plaintiff alleges and argues that prayer in his cell is not an adequate alternative


                                         20
to praying in the gym or dayroom because praying next to a toilet violates his

religious beliefs. While in-cell prayer (and prayer in the dayroom) may have

been adequate alternatives to group prayer in McRoy, in this case in-cell prayer

next to a toilet was not an adequate alternative to prayer in the gym or day

room. The plaintiff did not pray for ten days and he says that he missed forty-

eight prayers during Ramadan. Dkt. No. 61 at ¶21.

      The court does not have enough information to evaluate Turner’s third

and fourth factors. Under the third factor, the court considers whether

accommodation of the asserted constitutional right would have a negative

impact on guards, other inmates and the allocation of prison resources. As

explained above, the defendants’ justification for the rule against inmate-led

worship appears to be based on an inmate leading one or more other inmates

in prayer or religious services, and not on the plaintiff praying by himself.

Perhaps allowing the plaintiff to pray alone in the gym or dayroom would have

some negative impact on guards, other inmates and prison resources. Perhaps

allowing an inmate to pray in the gym or dayroom would interfere with the

activities of the other inmates, such as watching TV or reading. Perhaps it

would require an additional guard, to protect the plaintiff from interference by

other inmates. Perhaps it would be too much of a burden on jail staff for the

plaintiff to travel back and forth from his cell to the gym or dayroom five times

a day—as early as 4:30 or 5:00 a.m. for the first prayer of the day and as late

as 9:30 or so for the last one; it might interfere with counts or meals or job

scheduling or visitation hours. But the defendants have not said as much.


                                        21
They have not addressed at all why the plaintiff could not pray alone in the

gym or dayroom; they appear to assume that the only way to accommodate the

plaintiff’s request to pray somewhere other than his room would be to allow

him to pray in an inmate-led group with others.

      Turner’s fourth factor states that the court should consider whether

obvious, easy alternatives exist as evidence that the regulation is not

reasonable. It is possible that there might be obvious, easy alternatives to

requiring the plaintiff pray in his cell. Perhaps he could have prayed alone in

the gym or the dayroom. Perhaps he could have carried his prayer rug with him

during the day, and prayed wherever he happened to be at the appropriate

time. The court does not know, because the defendants did not discuss this

factor.

      The court notes that the plaintiff is not the first inmate to have raised

this issue. In Jihad v. Fabian, 680 F. Supp. 2d 1021 (D. Minn. 2010), the

inmate plaintiff argued that because there was no Muslim chaplain and there

were only two Islamic services a week, the facility’s requirement that an

approved volunteer to be present during services substantially burdened his

First Amendment rights. Id. at 1026-27. The plaintiff further alleged that his

sincerely-held religious beliefs prevented him from praying in a room with a

toilet—his cell. Id. at 1027. The Jihad court concluded that “the safety of

prison inmate and staff would be jeopardized by the increased movement of

prisoners if inmates were allowed to leave their cells five times a day to pray,”

and that the facility’s policy of allowing an inmate to pray either during


                                        22
scheduled worship services or in his cell “was the least restrictive means of

achieving the defendants’ compelling interest in safety and security.” Id. The

defendants could have presented evidence regarding the difficulties or burdens

imposed by inmate movement, but did not. And unlike the facility in Jihad, the

BCJ has no Islamic services at all.

      The plaintiff in Ahmad v. Ehrman, 339 F. Supp. 2d 1134 (D. Colorado

2004), reversed on other grounds, Ahmad v. Furlong, 435 F.3d 1196 (10th Cir.

2006), also argued that being forced to pray in his cell, near the toilet, violated

his sincerely held religious beliefs. The district court concluded that the

plaintiff had a reasonable alternative—he could participate in group prayer

every Friday. Id. at 1138. Again, the plaintiff here did not have that alternative

available to him.

      On this record, the court cannot conclude as a matter of law at the

defendants’ requirement that the plaintiff pray in his cell was reasonably

related to a legitimate penological interest.

                    c.    Fourteenth Amendment Equal Protection Claim

      The Equal Protection Clause prohibits state actors from purposefully

treating an individual differently because of his membership in a particular

class. DeWalt v. Carter, 224 F.3d 607, 618 (7th Cir. 2000). A legitimate secular

reason for any difference in treatment is fatal to the plaintiff’s claim. Kaufman

v. McCaughtry, 419 F.3d 678, 683 (7th Cir. 2005); Reed v. Faulkner, 842 F.2d

960, 962 (7th Cir. 1988) (difference in treatment must only be non-arbitrary).

To prevail on his equal protection claim, the plaintiff must show that


                                         23
defendants refused to allow him to pray in the gym or the day room because he

is a Muslim, rather than because they believed that allowing him to pray in

either place created a security risk. Jackson, 726 F. Supp. 2d at 1005 (citing

Ashcroft v. Iqbal, 556 U.S. 662 (2009) (“Where the claim is invidious

discrimination . . . our decisions make clear that the plaintiff must plead and

prove that the defendant acted with discriminatory purpose” and that

defendant “undert[ook] a course of action because of, not merely in spite of, the

action’s adverse effects upon an identifiable group.”)); see also West v.

Kingsland, 679 F. App’x 482, 485 (7th Cir. 2017) (to avoid summary judgment,

plaintiff needs evidence that the defendants acted with discriminatory purpose,

meaning that their actions were motivated at least partly by a desire to

adversely affect Muslims).

      The defendants have not disputed that Catholics could pray and take

Communion in the gym; they assert only that the reason Catholic could pray

and take Communion in the gym is because they were led by non-inmates. The

defendants argue that they—Konrad, specifically—tried to find a non-inmate to

lead Islamic services at the BCJ, but were unable to do so. The court cannot

conclude on this record that the defendants singled out Muslims. Rather,

religious groups that had an outside leader could participate in religious

services in the gym or dayroom, and religious groups that did not have an

outside leader could not. It is unfortunate that the BCJ has been unable to find

a non-inmate to lead Muslim worship services, but that inability does not




                                        24
constitute discrimination against Muslims. The court will grant the defendants’

motion for summary judgment on the plaintiff’s equal protection claim.

                   d.     Qualified Immunity

      The defendants have argued that they are entitled to qualified immunity.

Qualified immunity “protects government officials from suit for damages when

their conduct does not violate clearly established statutory or constitutional

rights.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). Determining whether a

state official is entitled to qualified immunity involves two inquiries: “(1)

whether the facts, taken in the light most favorable to the plaintiff, make out a

violation of a constitutional right, and (2) whether that constitutional right was

clearly established at the time of the alleged violation.” Williams v. City of Chi.,

733 F.3d 749, 758 (7th Cir. 2013). If either inquiry can be answered in the

negative, the official is entitled to summary judgment.

      Courts may address the two prongs of qualified immunity in either order.

Pearson, 555 U.S. at 236. A right is clearly established if a “reasonable official

would have understood what he is doing violates that right.” Reichle v.

Howards, 566 U.S. 658, 664 (2012) (internal quotations and brackets omitted).

“[T]he crucial question [is] whether the official acted reasonably in the

particular circumstances that he or she faced.” Kemp v. Liebel, 877 F.3d 346,

351 (7th Cir. 2017)). In this case, the relevant question is whether the plaintiff

had a clearly established constitutional right to pray outside of his cell in the

gym or dayroom when, based on his sincere religious belief, he could not pray

in his cell. See Kemp, 877 F.3d at 352-53 (right allegedly violated must be


                                         25
defined at the appropriate level of specificity and, outside of an obvious case,

generalized Turner framework cannot create clearly established law).

      Because the defendants have raised a qualified immunity defense, the

plaintiff must show that it was clearly established in the law that prohibiting

him from praying in the gym or dayroom, and requiring him to pray in his cell,

violated the Free Exercise Clause. Mannoia v. Farrow, 476 F.3d 453, 457 (7th

Cir. 2007); Alexander v. City of Milwaukee, 474 F.3d 437, 446 (7th Cir. 2007).

The plaintiff must point to a Supreme Court case, a case from the Seventh

Circuit or “a consensus of cases of persuasive authority such that a reasonable

officer could not have believed that his actions were lawful.” Wilson v. Layne,

526 U.S. 603, 617 (1999). Or, the plaintiff may show that “a general

constitutional rule already identified [applies] with obvious clarity to the

specific conduct in question, even though the very action in question has not

previously been held unlawful.” Michael C. v. Gresbach, 526 F.3d 1008, 1017

(7th Cir. 2008).

      In Jackson, 726 F. Supp. 2d at 1003, the Islamic prisoner plaintiff raised

a genuine issue of material fact regarding whether the prison’s “no prayer” rule,

which prevented him from praying at his prison job and resulted in his missing

one or more of his five daily prayers, violated his rights under the Free Exercise

Clause. But the court determined that the defendants were entitled to qualified

immunity because the plaintiff pointed to no Supreme Court or Seventh Circuit

precedent to show that the defendants should have known that they were

acting unlawfully. Id. at 1003-04.


                                        26
       The plaintiff has cited no cases from the Supreme Court or the Seventh

Circuit to show that the defendants should have known that they were acting

unlawfully when they did not let him pray in the gym or dayroom for ten days,

forcing him to pray in his cell near the toilet. The court has been unable to find

case law from the Supreme Court or from this circuit to show that the

defendants should have known that they violated the plaintiff’s constitutional

rights. While the court has identified two district court cases from other

districts, those cases did not address head-on the situation in which a Muslim

inmate had no alternative but to pray in his cell, and neither case is binding in

Wisconsin. The evidence demonstrates that the defendants believed that they

were accommodating the plaintiff—Konrad had talked to Imams, had tried to

get someone in to lead Islamic services and had asked whether prayer in the

cell was acceptable. The plaintiff received a Halal meal and a prayer rug.

Makesh suggested that the plaintiff block the toilet with something when he

prayed. There is no indication that the defendants had reason to believe that

they were violating the plaintiff’s right to freely exercise his religion.

       The defendants are entitled to qualified immunity. The court will deny

the plaintiff’s motion for summary judgment and grant the defendants’ motion

for summary judgment on the plaintiff’s free exercise claim.

III.   Plaintiff’s Motion to Strike (Dkt. No. 84)

       The plaintiff filed a motion to strike all filings and/or motions by Attorney

Kyle R. Moore. Dkt. No. 84. The plaintiff stated that he recently had received a

letter stating that Attorney Moore had withdrawn from representing the


                                          27
defendants because he was no longer with the defendants’ law firm. Id. at 1.

The defendants filed a response, dkt. no. 85, in which they point to Attorney

Moore’s June 7, 2019 Notice of Withdrawal Counsel, dkt no. 83. The

defendants explained that Attorney Samuel C. Hall and Benjamin A. Sparks

remain on as lawyers for the defendants. Dkt. No. 85. Attorneys Hall and

Sparks have continuously represented the defendants in this case since they

filed their notices of appearance, and they have submitted and signed all filings

on behalf of the defendants. Id. at 1-2. The fact that one of several attorneys

representing the defendants has left the firm does not invalidate that attorney’s

filings. There is no basis for striking any case filings and the court will deny the

plaintiff’s motion.

IV. Conclusion

      The court DENIES the plaintiff’s motion for summary judgment. Dkt. No.

58.

      The court GRANTS the defendants’ motion for summary judgment and

will enter judgment accordingly. Dkt. No. 62.

      The court DENIES the plaintiff’s motion to strike filings and/or motions

filed by Attorney Kyle R. Moore. Dkt. No. 84.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within thirty days of the entry of

judgment. See Fed. R. of App. P. 3, 4. This court may extend this deadline if a




                                         28
party timely requests an extension and shows good cause or excusable neglect

for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within twenty-eight days of

the entry of judgment. The court cannot extend this deadline. See Fed. R. Civ

P. 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must be filed

within a reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 16th day of September, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        29
